Citation Nr: 1008508	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-17 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.    

3.  Entitlement to service connection for a cervical spine 
disability.    

4.  Entitlement to an evaluation in excess of 30 percent for 
a heart disability.  

5.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability.  

6.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.  

7.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.  

8.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.    

9.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to 
April 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas, 
which denied service connection for diabetes mellitus and 
chronic cervical strain, continued the previous denial of 
service connection for PTSD, and continued the Veteran's 
current 30 percent rating for concentric left ventricular 
hypertrophy (heart disability), 20 percent rating for 
lumbosacral strain (low back disability), 10 percent rating 
for patellofemoral pain syndrome, right knee (right knee 
disability), 10 percent rating for patellofemoral pain 
syndrome, with status post left knee arthroscopic surgery 
(left knee disability), 10 percent rating for hypertension, 
and 10 percent rating for sinusitis and allergic rhinitis.  

The issues have been recharacterized to comport to the 
medical evidence of record.  

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence for the claim.  
Regardless of the RO's action, the Board must decide whether 
the Veteran has submitted new and material evidence to reopen 
the claim of service connection for PTSD.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The issue of service connection for a cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a February 2004 rating decision.  The appellant received 
timely notice of the determination, but did not appeal, and 
that decision is now final.  

2.  Evidence received since the February 2004 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for PTSD.  

3.  Diabetes mellitus was not diagnosed in service or for 
many years thereafter, and the preponderance of evidence is 
against a finding that the current diabetes mellitus is 
related to service.  

4.  The evidence does not indicate that the Veteran's heart 
manifests a workload greater than 3, but less than 5 METs 
(metabolic equivalents), left ventricular dysfunction with an 
ejection fraction of 50 percent or less, or any episodes of 
acute congestive heart failure.

5.  The Veteran's low back disability is not manifested by a 
thoracolumbar range of motion limited to 30 degrees of 
forward flexion or less; findings of favorable or unfavorable 
ankylosis of any part of the spine, or; any incapacitating 
episodes requiring bed rest prescribed by a physician.  

6.  The Veteran's right knee disability is not manifested by 
ankylosis, moderate subluxation or lateral instability, 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion, symptomatic removal of semilunar 
cartilage, genu recurvatum, a compensable degree of 
limitation of motion, or impairment of the tibia and fibula.  
Likewise, the Veteran's right knee disability does not 
involve arthritis, or diagnosed manifestations rated as 
arthritis.  

7.  The Veteran's left knee disability is not manifested by 
ankylosis, moderate subluxation or lateral instability, 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion, symptomatic removal of semilunar 
cartilage, genu recurvatum, a compensable degree of 
limitation of motion, or impairment of the tibia and fibula.  
Likewise, the Veteran's left knee disability does not involve 
arthritis, or diagnosed manifestations rated as arthritis.

8.  There is no evidence that the Veteran's diastolic 
pressure is predominantly 110 or more or that his systolic 
pressure is predominantly 200 or more.

9.  The Veteran's sinusitis and allergic rhinitis have not 
caused three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; nor does is it involve polyps or 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
February 2004 rating decision, and the claim for entitlement 
to service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) 
(2009).

2.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).  

3.  The criteria for a rating in excess of 30 percent for a 
heart disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, 
Diagnostic Code (DC) 7007 (2009).

4.  The criteria for an evaluation in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 
(2009).  

5.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5257, 5257, 5258, 5260, 5261, 5262, and 5263 
(2009).

6.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 
5257, 5258, 5260, 5261, 5262, and 5263 (2009).

7.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (2009).

8.  The criteria for a rating in excess of 10 percent for 
sinusitis and allergic rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes (DCs) 6510 
and 6522 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the new and material evidence for PTSD claim, the 
RO provided the appellant with pre-adjudication notice by 
letter dated in November 2006.  The notification 
substantially complied Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim, and the relative duties of VA and the 
claimant to obtain evidence, and Kent v. Nicholson, 20 Vet, 
App. 1 (2006).  Specifically, the November 2006 letter 
informed the appellant of the basis of the last final 
decision in February 2004; namely that the Veteran did not 
have a verified stressor, and described the meaning of "new" 
and "material" evidence in order to reopen the claim.

Regarding the service connection for diabetes mellitus claim, 
the RO provided the appellant with pre-adjudication notice by 
letter dated in November 2006.  The notification 
substantially complied Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim, and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims to reopen and for service connection are denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Regarding the increased rating claims the RO provided the 
appellant with pre-adjudication notice by letter dated in 
November 2006 and post adjudication notice by letter dated in 
November 2008.  The notification substantially complied 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate an increased rating 
claim, and the relative duties of VA and the claimant to 
obtain evidence, and that aspect of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), regarding laws concerning degrees of 
disability.  See Vazquez- Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  While the November 2008 notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in September and October 2009 supplemental 
statements of the case (SSOCs), following the provision of 
notice.  The Veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  
While the notification did not advise the Veteran of the laws 
regarding effective dates, no new effective date for award of 
benefits will be assigned as the claims for increased ratings 
are denied; nor has, or can, the Veteran bring a free-
standing earlier effective date claim.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard, 4 Vet. App. at 394.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

A medical examination was not provided regarding the nature 
or etiology of the claimed diabetes mellitus.  VA's duty to 
assist doctrine does not require that the Veteran be afforded 
a medical examination, however, because there is no competent 
evidence indicating, including a continuity of symptomology, 
an association between an in-service injury, exposure, or 
event, and the current diabetes mellitus.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations as to the severity of his service-
connected disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence Claim

The RO originally denied the Veteran's claim of entitlement 
to service connection for PTSD in a February 2004 rating 
decision on the basis that, although the Veteran had a 
diagnosis of PTSD, it was not based on a verifiable military 
stressor.  The Veteran did not appeal the decision; so it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 
20.200, 20.201, 20.302, 20.1103.  The Board notes that the RO 
has unsuccessfully attempted to obtain the Veteran's 
personnel records.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence considered at the time of the February 2004 rating 
decision includes the Veteran's STRs, an October 2002 VA 
examination report noting a diagnosis of PTSD, chronic, 
delayed onset based on history, and VA treatment records 
dated in August 2003 and September 2003 noting diagnoses of 
PTSD.  Additionally, the Veteran submitted a statement that 
he was in the Gulf War and was in one of the units that 
liberated Kuwait.   

Evidence submitted since the February 2004 rating decision 
pertaining to the Veteran's claimed PTSD includes a duplicate 
copy of the October 2002 VA examination report; a July 2006 
VA treatment record noting a diagnosis of PTSD, chronic 
delayed onset; a December 2006 stressor statement noting that 
from January 1990 to April 1990 the Veteran was assigned to 
the 63rd and 44th battalions in Saudi Arabia/Kuwait and that 
his stressful incident was "bombing, dead bodies, I was 
afraid for my life;" a February 2008 private psychological 
screening evaluation noting a diagnosis of PTSD, chronic; a 
June 2009 VA examination report noting a diagnosis of PTSD; 
and an August 2009 private treatment record noting that the 
Veteran has PTSD.   

Regarding the October 2002 VA examination report, this 
evidence is not new because it is duplicative of evidence 
considered by the RO at the time of its February 2004 rating 
decision.  38 C.F.R. § 3.156 (a).  

Regarding the July 2006 VA treatment record, February 2008 
private psychological screening evaluation, June 2009 VA 
examination report, and August 2009 private treatment record, 
this evidence is new because it is not duplicative of 
evidence considered by the RO at the time of its February 
2004 rating decision.  However, none of this evidence is 
material because it merely redundant of evidence considered 
by the RO at the time of the February 2004 rating decision, 
which showed that the Veteran has been diagnosed with PTSD.  
Id.  

Following receipt of the December 2006 stressor statement 
noting that the Veteran experienced bombing, dead bodies, and 
was afraid for his life, in June 2007 the RO made a formal 
finding that there was a lack of information required to 
verify stressors in connection with the Veteran's PTSD claim.  
Furthermore, even assuming the creditability of these 
statements, these statements do not provide details regarding 
specific dates, persons involved in, or specific duty or unit 
assignments, which are necessary for verification.  Thus, the 
Veteran's claimed stressors are not material.  38 C.F.R. § 
3.156 (a).  

The Veteran has not submitted any evidence relating to the 
unestablished fact of whether the Veteran's currently 
diagnosed PTSD is attributable to any verified in-service 
stressor as required by 38 C.F.R. § 3.304(f) and Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Accordingly, none the 
evidence submitted by the Veteran since his last final denial 
presents a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (a).  

Given the absence of receipt of any new and material evidence 
since the February 2004 rating decision, reopening the claim 
of entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

II.  Service Connection Claim

The Veteran seeks service connection for diabetes mellitus.  
He claims that his doctor was monitoring his glucose lab 
reports right after his discharge from service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Where certain chronic diseases, including diabetes mellitus, 
become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 
3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has diabetes mellitus.  VA treatment 
records dated in May 2006 note that the Veteran ate in the 
morning and this could explain his elevated bloods sugars.  
The treating clinician noted that he will diagnose the 
Veteran as diabetic, but will repeat blood tests in two 
weeks.  The Veteran was ordered to a pre-diabetic clinic 
consolation.  VA treatment records dated later in May 2006 
note that the Veteran was advised that his blood test 
indicates that the is diabetic.  A June 2009 VA examination 
report notes a diagnosis of diabetes, type II.  

The Veteran's STRs do not note a diagnosis of, or treatment 
for, diabetes mellitus or any complaints of, or treatment 
for, glucose problems.  A June 1996 VA general medical 
examination does not note a diagnosis of diabetes mellitus.   
The favorable evidence consists of the Veteran's contentions 
that his current diabetes mellitus is related to service and 
that his doctor was monitoring his glucose lab reports right 
after his discharge from service. 

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of diabetes mellitus is in 
2006, approximately 10 years after the Veteran was discharged 
from active service.  The passage of approximately 10 years 
before any evidence of the disability is of record weighs 
heavily against a finding that either disability is related 
to service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309; 
see Savage v. Gober, 10 Vet. App. 488 (1997).  The Board 
considers it significant that a June 1996 VA General Medical 
Examination does not contain a report by the Veteran or a 
medical diagnoses of diabetes or elevated blood sugar and the 
fact that the Veteran filed claims for numerous disabilities 
shortly after his discharge in 1996, but did not file a claim 
for diabetes.  Moreover, notwithstanding the Veteran's claim 
that his doctor has been monitoring his glucose levels since 
shortly after discharge, there are no reports of such in the 
claim file.  

The negative evidence in this case heavily outweighs the 
positive evidence.  The Veteran may genuinely believe that 
his diabetes mellitus is related to service.  The Board does 
not find his statement that his doctor was monitoring his 
glucose lab reports right after his discharge from service to 
be credible because the medical evidence of record indicates 
that the Veteran was first diagnosed with diabetes mellitus 
many years after service and there are no medical records 
from the Veteran's doctor indicating that his glucose levels 
were being monitored following service until 2006.  
Furthermore, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the diagnosis or etiology of his 
claimed disability and his views are of no probative value.  
And, even if his opinion is entitled to be accorded some 
probative value, it does not outweigh the evidence of record, 
which shows that the Veteran's diabetes mellitus did not 
develop for many years after service.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Additionally, the first contemporaneous medical evidence of a 
diagnosis of diabetes mellitus is well after the one-year 
presumptive period from discharge from service; thus, service 
connection is not warranted on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
diabetes mellitus is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

III.  Increased Rating Claims  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59; see also Dilaca v. Brown, 8 Vet. App. 202 (1995).

A.  Heart Disability and Hypertension

The Veteran seeks an evaluation in excess of 30 percent for a 
heart disability and an evaluation in excess of 10 percent 
for hypertension.  

The RO originally granted service connection for a heart 
disability in November 2005, assigning a 30 percent rating 
with an effective date of December 11, 1997 under 38 C.F.R. 
§ 4.104 DC 7099-7007.  The RO originally granted service 
connection for hypertension in September 1997, assigning a 0 
percent rating, effective April 25, 1996, under 38 C.F.R. §  
4.104 DC 7101.  In April 1999 the RO increased the Veteran's 
rating for hypertension to 10 percent disabling, effective 
May 13, 1998, under the same diagnostic code.  The RO 
continued the Veteran's current ratings under the same 
diagnostic codes in the rating decision on appeal.  The 
Veteran contends that his heart disability and hypertension 
warrant higher ratings.  His increased rating claims were 
received by the RO on October 20, 2006.  

The Veteran's heart disability is currently rated as 30 
percent disabling under DC 7007.  Under DC 7007, a 30 percent 
rating is warranted when a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray study.  The next higher rating under 
DC 7007 is a 60 percent disability rating.  That rating 
requires findings of more than one episode of acute 
congestive heart failure in the past year, workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, DC 7007.  

The Veteran's hypertension is currently rated as 10 percent 
disabled under 38 C.F.R. § 4.104 DC 7101 for hypertensive 
vascular disease.  The next higher rating of 20 percent is 
warranted where the Veteran displays either 1) diastolic 
pressure predominantly 110 or more, or 2) systolic pressure 
predominantly 200 or more.  The term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  Id. note 
(1).  

A VA examination was conducted in November 2005 to assess the 
severity of the Veteran's heart disability and hypertension.  
The Veteran's claim file was reviewed.  The Veteran reported 
some shortness of breath, occasional palpitations, chest 
pain, and light-headiness.  A physical examination was 
conducted.  Blood pressure was 161/98, repeat blood pressure 
was 146/90.  The examiner noted that a November 2005 chest x-
ray was reviewed, which was normal.  The heart size was 
normal.  Diagnoses of essential hypertension, controlled left 
concentric left ventricular hypertrophy were given.  The 
latter had symptoms of shortness of breath, dyspnea on 
exertion, and possibly palpitations.  A January 2006 addendum 
notes that an echocardiogram was completed in November 2005, 
and that there is mild left ventricular hypertrophy, the left 
ventricular (LV) systolic function is normal, the LV ejection 
fraction is 65 to 70 percent, and the right ventricular 
function is normal.

A VA heart examination was conducted in April 2007.  The 
Veteran was noted to have a MET of above 8.  A physical 
examination was conducted and it was noted that the Veteran 
had a normal heart examination with heart rate of 77 beats 
per minute, and regular rhythm, no murmurs, gallops, or rubs.  
Blood pressure was noted as 139/80, 147/97, and 150/82.  An 
echocardiogram revealed a normal LV function, that the left 
ventricle is normal in size, that there is mild concentric 
left ventricular hypertrophy, and an ejection fraction of 65-
70 percent.  A diagnosis of hypertensive concentric left 
ventricular hypertrophy was given.  

A VA hypertension examination was conducted in April 2007.  
The examiner noted that the Veteran's blood pressure was 
139/80, 147/97, and 150/82.  The Veteran had a normal heart 
examination with a heart rate of 77 beats per minute, and 
regular rhythm, no murmurs, gallops, or rubs.  A diagnosis of 
hypertension was given.  

A VA examination was conducted in June 2009 for a claim of 
unemployability.  The claim file was reviewed.  Regarding the 
hypertension, the Veteran reported light headiness and that 
his hypertension has been controlled on medication.  
Regarding his heart disability, the Veteran has had no 
surgery, but has had episodes of mild dyspnea 2-3 times 
daily, and chest pain, which do not limit his walking.  Blood 
pressure was noted as 148/87, 146/85, and 150/98.  The 
Veteran had a normal heart examination with a heart rate of 
79 beats per minute and regular rhythm, no murmurs, gallops, 
or rubs.  

A June 2009 echocardiogram revealed that the left ventricle 
was a normal size and the LV ejection fraction was 65-70 
percent.  The Veteran's METs were 9.  Diagnoses of 
hypertension and concentric left ventricular hypertrophy due 
to hypertension were given.  

Regarding the Veteran's heart disability, the medical 
evidence does not demonstrate any findings or episodes of 
acute heart failure, that the Veteran is able to sustain a 
workload in excess of 5 METs, and that while there is 
evidence of left ventricular hypertrophy, there is no 
evidence of left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent; rather, the Veteran's lowest 
ejection fraction was 65 percent.  38 C.F.R. § 4.104 DC 7007.  
Thus, the Veteran's heart disability does not warrant a 
rating in excess of 30 percent.  

Regarding the Veteran's hypertension, the medical evidence 
shows at worst the Veteran's diastolic blood pressure is 98 
and his systolic blood pressure is 161.  At no time was the 
Veteran's diastolic pressure more than 110 or his systolic 
pressure more than 200.  38 C.F.R. § 4.104 DC 7101.  Thus, 
the Veteran's hypertension does not warrant a rating in 
excess of 10 percent.  

B.  Sinusitis and Allergic Rhinitis

The Veteran seeks an evaluation in excess of 10 percent for a 
sinusitis and allergic rhinitis disability.   

The RO originally granted service connection for a sinusitis 
and allergic rhinitis disability in September 1997, assigning 
a 0 percent rating, effective April 25, 1996, under 38 C.F.R. 
§  4.97 DC 6510.  In February 1999 the RO increased the 
Veteran's rating for a sinusitis and allergic rhinitis 
disability to 10 percent disabling, effective January 27, 
1999, under the same diagnostic code.  The RO continued the 
Veteran's current rating under the same diagnostic code in 
the rating decision on appeal.  The Veteran contends that his 
sinusitis and allergic rhinitis disability warrants a higher 
rating.  His increased rating claim was received by the RO on 
October 20, 2006.  

Sinusitis is rated under 38 C.F.R. § 4.97, General Rating 
Formula for Sinusitis.  Diagnostic Code 6510 is for chronic 
pansinusitis sinusitis.  Under DC 6510, the criteria for the 
next higher rating, 30 percent, are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged, lasting four to six weeks, antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, DC 6510. 

A note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  The same criteria apply for the 
evaluation of pansinusitis, ethmoid, maxillary, and sphenoid 
sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 
6513, and 6514.

A VA examination was conducted in November 2005.  The Veteran 
reported that he has seasonal rhinorrhea, lacrimation, and 
nasal congestion with sneezing.  The Veteran takes Claritin 
and Flonase during the spring and fall; the current 
prescriptions have expired.  The Veteran reported that he has 
interference with breathing through his nose in the spring 
and fall, no purulent discharge, no dyspnea at rest or on 
exertion, no speech impairment, no chronic sinusitis, no 
allergic attacks, and no other symptoms noted.  There are no 
periods of incapacitation.  A physical examination was 
conducted.  The examiner noted there were no nasal polyps 
present, no evidence of bacterial rhinitis, and that the 
Veteran had 10 percent obstruction on the right and 75 
percent on the left.  Sinuses were non-tender.  A diagnosis 
of seasonal allergic rhinitis was given.  

A VA examination was conducted in April 2007.  The examiner 
noted that the Veteran has interference breathing through his 
nose, and has intermittent nasal airway obstruction whenever 
there is a strong wind.  He had an upper respiratory 
infection in August 2006, and no dyspnea at rest or on 
exertion.  No speech impairment, but the Veteran does have 
headaches with sinus pressure pain.  Regarding allergic 
attacks, his worst season is the summer.  No periods of 
incapacitation.  A physical examination revealed no nasal 
polyps, that there was no obstruction of one or both 
nostrils, and that there was no tenderness, purulent 
discharge, or crusting.  A diagnosis of chronic sinusitis was 
given.  

A VA examination was conducted in June 2009 for a claim of 
unemployability.  The examiner noted a review of the 
Veteran's claim file.  The Veteran reported year round nasal 
airway congestion with associated rhinorrhea, sneezing, and 
watery itching eyes.  He takes Benadryl for this and has had 
no surgery on the nose or sinuses.  Nasal passages are clear 
with good airway and without evidence of nasal polyps or 
deviated nasal septum.  There is no tenderness on palpitation 
over the paranasal sinuses.  A diagnosis of allergic 
rhinitis/chronic sinusitis was given.  

The medical evidence does not show any findings of 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment or more than six non-incapacitating 
episodes of sinusitis per year.  38 C.F.R. § 4.97, DC 6510.  
Thus, the Veteran's sinusitis and allergic rhinitis 
disability does not warrant a rating in excess of 10 percent.  

The Veteran's sinusitis and allergic rhinitis disability 
could be rated under 38 C.F.R. § 4.97, DC 6522, allergic or 
vasomotor rhinitis.  Under this code, allergic rhinitis, 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, warrants a 10 percent rating.  With polyps, a 30 
percent rating is warranted.  38 C.F.R. § 4.97, DC 6522.  The 
medical evidence of record consistently shows that the 
Veteran does not have nasal polyps, and that he does not have 
50 percent obstruction of his nasal passage on both sides or 
complete obstruction on one side.  Thus the Veteran's 
sinusitis and allergic rhinitis disability cannot be assigned 
a compensable evaluation under 38 C.F.R. § 4.97, DC 6522.  

C.  Low Back Disability

The RO originally granted service connection for a low back 
disability in September 1997, assigning a 0 percent rating 
under 38 C.F.R. § 4.71a, DC 5295 effective April 25, 1996.  A 
June 2001 rating decision increased the Veteran's rating for 
a low back disability to 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5295 effective January 30, 2001.  Following a 
January 2003 Board decision, the Veteran was granted a 20 
percent evaluation for his low back disability, effective 
June 21, 2000, under the same diagnostic criteria.  The RO 
continued the Veteran's 20 percent rating for a low back 
disability under 38 C.F.R. § 4.71a, DC 5237.  The Veteran 
seeks an evaluation in excess of 20 percent for his low back 
disability.  

The Veteran's increased rating claim was received by the RO 
in October 2006, which is subsequent to changes in the rating 
criteria related to the spine.  
Diagnostic Code 5237 is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

The current General Rating Formula for Diseases and Injuries 
of the Spine provides a 30 percent disability rating is 
assigned for forward flexion of the cervical spine of 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent disability rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion is zero to 45 degrees, and left and right lateral 
rotation is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion is zero to 
30 degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Id.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id.  

A VA examination was conducted in November 2005.  The Veteran 
reported back pain located in the belt line radiating to both 
legs that bothers him on a daily basis, and that his back 
pain consists of aching and stiffness in the morning.  Pain 
is 6/10.  The Veteran has had no acute flare-ups that were 
incapacitating.  A physical examination revealed a normal 
posture, gait, and curvature of the spine.  The thoracolumbar 
spine had forward flexion of 0 to 70 degrees, extension of 0 
to 20 degrees, lateral flexion of 0 to 30 degrees 
bilaterally, and lateral rotation of 0 to 20 degrees 
bilaterally, with pain.  The spine is painful on extremes of 
motions.  No additional limitations are noted with repetition 
of movement related to pain, fatigue, incoordination, 
weakness, or lack of endurance.  The Veteran had no postural 
abnormalities or fixed deformity (ankylosis).  Sensory, 
motor, and reflex examinations revealed that the Veteran was 
intact neurologically.  Following x-ray imaging, a diagnosis 
of lumbosacral strain without signs of radiculopathy was 
given.  

A VA examination was conducted in April 2007.  The Veteran 
reported pain in his low back and legs, which was 
intermittent, aching, and 8-9 out of 10.  The Veteran has 
weakness in both knees and uses a cane.  He is unemployed and 
able to attend to the activities of daily living.  A physical 
examination revealed that the Veteran had 0 to 80 degrees of 
forward flexion with pain, 0 to 20 degrees of extension with 
pain, and 0 to 20 degrees of left and right lateral flexion 
and rotation with pain.  There was increased pain and 
decreased range of motion upon repeated testing of the spine, 
and after doing each range of motion one time the Veteran 
declined repeat testing due to low back pain.  There were no 
objective findings of pain, only as stated by the Veteran.  
There was no spasm, guarding, or tenderness enough to resolve 
in abnormal gait or spinal contour.  The Veteran had no 
postural abnormalities or fixed deformity (ankylosis).  
Sensory, motor, and reflex examinations revealed that the 
Veteran was intact neurologically.  Following x-ray imaging, 
a diagnosis of lumbosacral strain was given.  

A VA examination was conducted in June 2009 for the Veteran's 
claim of unemployability.  The claim file was reviewed.  The 
Veteran reported that he uses a cane as needed and does not 
wear a back brace.  He has sharp pain in the low back with 
radiation into the hips.  He has not fallen in the past 6 
months and can walk 15 minutes before pain develops.  Posture 
and gait were normal.  The thoracolumbar spine had flexion of 
0 to 10 degrees with pain at extreme, extension of 0 to 15 
degrees with pain at extreme, left and right lateral flexion 
of 0 to 20 degrees with pain at extreme, and left and right 
lateral rotation of 0 to 30 degrees with pain at extreme.  
There was no change in pain or range of motion upon repeated 
and resistance testing of the spine.  The Veteran had no 
postural abnormalities or fixed deformity (ankylosis).  The 
Veteran professed much pain and decreased range of motion in 
the low back, however after examination he had no trouble 
bending over to pull his pants up.  Sensory, motor, and 
reflex examinations revealed that the Veteran was intact 
neurologically in the bilateral lower extremities.  Following 
x-ray imaging, a diagnosis of lumbosacral spine strain was 
given.  

To receive a rating higher than 20 percent for his low back 
disability, the medical evidence must show that there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.  The November 2005 VA examination report 
notes forward flexion of the thoracolumbar spine limited to 
70 degrees by pain, and the April 2007 VA examination report 
notes forward flexion of the thoracolumbar spine limited to 
80 degrees by pain.  The June 2009 VA examination notes 
flexion limited to 10 degrees, however the examiner noted 
that the Veteran could bend over to pull up his pants with no 
trouble.  Flexion to 10 degrees is not consistent with the 
other competent medical evidence of record.  Therefore, 
because the Veteran exaggerated his limitation of his flexion 
during his examination, the Board assigns no probative weight 
to the June 2009 clinical finding of flexion limited to 10 
degrees.  Thus, there is no competent or credible medical 
evidence indicating that the Veteran's forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less.  
Likewise, there is no medical evidence indicating that any 
part of the Veteran's spine manifests favorable or 
unfavorable ankylosis.  Additionally, there is no evidence of 
record, nor does the Veteran claim, that he has been 
prescribed bed rest by a physician due to his low back 
disability.  Accordingly the evidence does not establish that 
a higher evaluation under 38 C.F.R. § 4.71a, DC 5237, is 
warranted.

As to whether separate evaluations for neurological 
manifestations are warranted pursuant to 38 C.F.R. 4.71a DC 
5237, Note (1), the VA medical examinations of record do not 
indicate that the Veteran's low back disability has 
neurological manifestations.  Thus, 38 C.F.R. 4.71a DC 5237, 
Note (1), is not for application. 

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected low back 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.

D.  Left and Right Knee Disabilities

The RO originally granted service connection for left and 
right knee disabilities in September 1997, assigning separate 
10 percent ratings under 38 C.F.R. § 4.71a, DC 5257 effective 
April 25, 1996.  The Veteran's 10 percent ratings were 
continued under the same diagnostic criteria in the rating 
decision on appeal.  The Veteran contends that he is entitled 
to ratings in excess of 10 percent for his knee disabilities.

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and 5263.  38 C.F.R. § 4.71a.  
Assigning multiple ratings for the Veteran's right or left 
knee disabilities based on the same symptoms or 
manifestations would constitute prohibited pyramiding.  38 
C.F.R. § 4.14.  However, lateral instability and degenerative 
arthritis of the knee may be rated separately under DCs 5257 
and 5003.  VAOPGCPREC 23-97 (1997).  See also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) [separate disabilities 
arising from a single disease entity are to be rated 
separately]; but see 38 C.F.R. § 4.14 [the evaluation of the 
same disability under various diagnoses is to be avoided].  
The Board has also considered whether separate ratings may be 
granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint.  
See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

When range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5260 and 5261, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion that is affected by degenerative arthritis or any 
of the conditions listed in DCs 5013-5024, expect 5017.  See 
38 C.F.R. § 4.71a, DC 5003.  However, neither of the 
Veteran's left or right knees has been diagnosed with 
degenerative arthritis or any of the conditions listed in DCs 
5013-5024.  Thus, neither his left or right knee disabilities 
warrants a separate compensable rating under the DC 5003.  
See C.F.R. § 4.71a.

A VA examination was conducted in November 2005.  The Veteran 
reported aching and stiffness in both knees, and occasional 
instability of the right knee.  There were no episodes of 
dislocation or recurrent subluxation.  A physical examination 
revealed flexion of 0 to 140 degrees.  The examiner noted 
that both knees are not painful with motion, and there is no 
additional limitations with repetition from pain, fatigue, 
incoordination, weakness, or lack of endurance.  Both knees 
appeared normal, without evidence of heat, redness, swelling, 
or tenderness.  He is able to stand on either leg as he 
dresses without apparent discomfort.  The examiner noted that 
ankylosis was not applicable.  The examiner noted that 
stability to both knees was intact.  Following x-ray imaging, 
diagnoses of patellofemoral pain syndrome, bilateral knees, 
and status post arthoscopic surgery for repair of the medial 
meniscus of the left with residuals, were given.  

A VA examination was conducted in April 2007.  The Veteran 
reported constant pain of 4 or 5 out of 10, and intermittent 
instability or giving way and locking.  The left knee is 
worse than the right knee.  The Veteran reported pain flares 
to 9 or 10 out of 10 due to cold weather and activity.  The 
Veteran is unemployed and can attend to daily activities.  
The Veteran did not describe any episodes of dislocation or 
recurrent subluxation.  A physical examination revealed that 
the Veteran could not squat at all.  The Veteran had 0 to 130 
degrees of flexion in his right and left knees with pain at 
the extreme range, and extension to 0 degrees with no pain in 
the right and left knees.  Regarding stability, the right and 
left collateral and anterior and posterior cruciate ligaments 
were normal.  The medial and lateral meniscus were normal.  
There was mild tenderness on palpitation of both patellae.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, or abnormal 
movement.  Gait and station are normal.  The examiner noted 
that ankylosis was not applicable.  Following x-ray imaging, 
it was noted that medial and lateral compartments and joint 
spaces appear normal bilaterally, and impressions of normal 
right and left knees were given.  The examiner noted that 
there was an increase in pain and decrease in range of motion 
upon repeated testing of the knees, and after doing each 
range of motion one time the Veteran declined repeat testing 
due to knee pain.    

A VA examination was conducted in June 2009 for the Veteran's 
claim of unemployability.  The claim file was reviewed.  The 
Veteran reported using knee braces bilaterally.  He reported 
his right knee has intermittent severe sharp pain with 
associated weakness, stiffness, locking and swelling.  Pain 
is precipitated by prolonged walking and standing.  He 
reported constant moderate aching pain, which can become 
severe with associated weakness, stiffness, locking, and 
swelling in the left knee.  A physical examination revealed 0 
to 90 degrees of flexion with pain at the extreme and 0 
degrees of extension with no pain in the right knee, and 0 to 
80 degrees of flexion with pain at the extreme and 0 degrees 
of extension with no pain in the left knee.  Regarding 
stability, the right and left collateral and medial and 
anterior and posterior cruciate ligaments were normal.  The 
medial and lateral meniscus were normal.  There was no spasm, 
but guarding and tenderness was noted in both knees.  The 
Veteran professed much pain and decreased range of motion in 
both knees, however after the examination was done he had no 
trouble bending over to pull his pants up and bent both knees 
to well beyond 90 degrees putting on his shows and socks.  
There is no change in pain, range of motion, or additional 
limitation upon three repetitions of the range of motion.  
Following x-ray imaging, diagnoses of right knee 
patellofemoral pain syndrome, and left knee patellofemoral 
pain syndrome, status post operative, were given.  

Under DC 5256, ankylosis of the knee manifesting in a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, warrants a 30 percent rating.  
Under DC 5258, semilunar cartilage, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent rating.  Under DC 5259, symptomatic 
removal of semilunar cartilage warrants a 10 percent rating.  
Under DC 5262 impairment of the tibia and fibula with slight 
knee or ankle disability warrants a 10 percent rating.  Under 
DC 5263 genu recurvatum warrants a 10 percent rating.  38 
C.F.R. § 4.71a.  Respectively, neither the Veteran's right or 
left knees have ever been diagnosed with ankylosis, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  Therefore, DCs 5256, 5258, 5259, 5262, and 5263 
are not for application.

Under DC 5257, the diagnostic code under which the Veteran's 
current knee disabilities are rated, slight recurrent 
subluxation or lateral instability warrants a 10 percent 
rating; moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating; and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  38 C.F.R. § 4.71a.  The words "severe," "moderate," 
and "slight" are not defined in the VA Schedule for Rating 
Disabilities.  The November 2005, April 2007, and June 2009 
VA examination reports do not indicate that the Veteran has 
any recurrent subluxation or lateral instability of either 
knee, and there is no medical evidence of record indicating 
that the Veteran's subluxation or lateral instability, to the 
extent he has any, is any more severe than slight.  The Board 
will not disturb the Veteran's current 10 percent ratings.  
Therefore, a rating in excess of 10 percent under DC 5257 for 
either the right or left knee is not warranted.  Id.  

Under DC 5260 when the leg has flexion limited to 45 degrees, 
a 10 percent rating is warranted, and flexion limited to 30 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  
Under DC 5261 when the leg has extension limited to 10 
degrees, a 10 percent rating is warranted, and extension 
limited to 15 degrees warrants a 20 percent rating.  Id.  The 
clinical findings at the November 2005, April 2007, and June 
2009 VA examinations show the Veteran's flexion of the right 
and left knees was limited to at most 0 to 80 degrees, and 
the extension of the right and left knees was to 0 degrees.  
38 C.F.R. § 4.71, Plate II (2004), reflects that normal 
flexion and extension of a knee is from zero degrees of 
extension to 140 degrees of flexion.  The VA examination 
reports clearly indicate that the Veteran's right and left 
legs do not have flexion limited to 45 degrees or extension 
limited to 10 degrees, and hence his right and left knee 
disabilities do not warrant a compensable rating under DC 
5260 or DC 5261.  Id.   

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected right knee and 
left knee disabilities, as indicated in the above 
discussions.  See DeLuca, supra.  The Veteran's complaints of 
pain, and the examiner's observations of pain and painful 
motion, were considered in the level of impairment and loss 
of function attributed to his disabilities.  

At no time since the pendency of the Veteran's claim has his 
heart, low back, right knee, left knee, hypertension, or 
sinusitis and allergic rhinitis disabilities met or nearly 
approximated the criteria for higher ratings, and staged 
ratings are not for application.  See Hart, 21 Vet. App. 505.

The Veteran genuinely believes that the severity of his 
heart, low back, right knee, left knee, hypertension, or 
sinusitis and allergic rhinitis disabilities warrant higher 
ratings.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the extent of his 
disabilities, and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed 
opinions provided by the VA medical professionals.  See 
Jandreau, 492 F.3d at 1372.  

Nor does the Veteran qualify for extra-schedular 
consideration for his service-connected heart, low back, 
right knee, left knee, hypertension, or sinusitis and 
allergic rhinitis disabilities.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimants 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the 
Veteran describes and the findings made by the various 
medical professionals are the symptoms included in the 
criteria found in the rating schedule for the Veteran's 
respective disabilities.  The schedular criteria are not 
inadequate for rating this Veteran's disabilities, and the 
other two steps in the analysis of extra-schedular ratings 
need not be reached.  

The preponderance of the evidence is against an evaluation in 
excess of 30 percent for heart, 20 percent for low back, 10 
percent for right knee, 10 percent for left knee, 10 percent 
for hypertension, and 10 percent for sinusitis and allergic 
rhinitis disabilities; there is no doubt to be resolved; and 
increased ratings are not warranted.  Gilbert, supra.  



ORDER

New and material evidence has not been submitted and the 
claim for service connection for PTSD is not reopened.

Entitlement to service connection for diabetes mellitus is 
denied.    

Entitlement to an evaluation in excess of 30 percent for a 
heart disability is denied.  

Entitlement to an evaluation in excess of 20 percent for a 
low back disability is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability is denied.  


Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.    

Entitlement to an evaluation in excess of 10 percent for 
sinusitis and allergic rhinitis is denied.  


REMAND

The Veteran seeks service connection for a cervical spine 
disability.  

The Veteran currently has a cervical spine disability.  VA 
treatment records dated in May 1998 note that the Veteran 
complained of pain in his right shoulder and neck for the 
past 3-4 days.  Additional VA treatment records dated in May 
1998, note an assessment of muscle sprain, neck, right 
shoulder.  A June 2009 VA examination report notes a 
diagnosis of cervical spine strain.  

Although the Veteran's STRs do not note treatment for a 
cervical spine disability during service, and the Veteran has 
not made specific references to an in-service injury or 
event, because the Veteran was assessed with a sprain of the 
neck approximately two years after he left service and he 
currently has a diagnosis of cervical spine strain, a VA 
medical examination should be provided.  See McLendon, 20 
Vet. App. at 79; see also U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(c).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current cervical spine 
disability.  The examiner should conduct a 
thorough examination and diagnose any and 
all disabilities related to the Veteran's 
cervical spine.  The examiner is to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed cervical spine disability had 
its onset during, or is otherwise related 
to, service.  
The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and discuss the Veteran's May 1998 VA 
treatment records and STRs.  A complete 
rationale must be provided for all 
opinions.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


